Citation Nr: 1135142	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  08-16 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for peripheral neuropathy, left lower extremity, to include as secondary to service-connected pes planus.

4.  Entitlement to service connection for peripheral neuropathy, right lower extremity, to include as secondary to service-connected pes planus.

5.  Entitlement to service connection for nail fungus of the toes and partial amputation of the left nalex, to include as secondary to service-connected pes planus.

6.  Entitlement to service connection for venous insufficiency, to include as secondary to service-connected pes planus.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  No hearing was requested.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The weight of the evidence does not establish that the current hearing loss disability was incurred or aggravated as a result of any noise exposure during service, that there was compensable hearing loss within one year after separation from service, or that there were continuous symptoms of hearing loss since service.

2.  The weight of the evidence does not establish the existence of tinnitus currently, or that there were continuous symptoms of tinnitus since service, or that any current tinnitus was incurred or aggravated as a result of any noise exposure during service.

3.  There were no symptoms or a diagnosis of peripheral neuropathy of the left lower extremity during service, or to a compensable degree within one year following service, and there is no competent evidence demonstrating that the current peripheral neuropathy of the left lower extremity was incurred or aggravated by service, or by the service-connected pes planus.  

4.  There were no symptoms or a diagnosis of peripheral neuropathy of the right lower extremity during service, or to a compensable degree within one year following service, and there is no competent evidence demonstrating that the current peripheral neuropathy of the right lower extremity was incurred or aggravated by service, or by the service-connected pes planus.  

5.  There were no symptoms or a diagnosis of nail fungus of the toes or partial amputation of the left nalex during service, and there is no competent evidence demonstrating that the current nail fungus or partial amputation of the left nalex was incurred or aggravated by service, or by the service-connected pes planus.  

6.  There were no symptoms or a diagnosis of venous insufficiency during service, and there is no competent evidence demonstrating that current venous insufficiency was incurred or aggravated by service, or by the service-connected pes planus.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have not been met on a direct or presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

3.  The criteria for service connection for peripheral neuropathy, left lower extremity, have not been met on a direct, presumptive, or secondary basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

4.  The criteria for service connection for peripheral neuropathy, right lower extremity, have not been met on a direct, presumptive, or secondary basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

5.  The criteria for service connection for nail fungus of the toes and partial amputation of the left nalex have not been met on either a direct or secondary basis.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2010).

6.  The criteria for service connection for venous insufficiency have not been met on a direct or secondary basis.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in December 2006 and February 2007, both prior to the initial unfavorable rating decision, of the evidence and information necessary to substantiate his claims, to include on a secondary basis, the responsibilities of the Veteran and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  As such, the duty to notify has been fulfilled.

Concerning the duty to assist, the Veteran's service treatment records and all identified, authorized post-service treatment records have been obtained and considered.  In particular, the Veteran has submitted a March 2007 private audiogram, and treatment records were requested and obtained from the two identified private providers.  The Veteran has not identified, or authorized VA to obtain, any outstanding medical records that are necessary to decide his claim.  In this regard, while there are no treatment records dated since 2007, the available evidence establishes the current existence of each of the claimed disabilities, and the Veteran has not claimed that any of his providers has told him that his claimed disabilities are related to service, or to the service-connected pes planus.  As such, there is no indication that any possibly outstanding records would help substantiate his claims.  Moreover, the Veteran has not identified or authorized VA to obtain any further records.  There is also no indication that the Veteran receives any benefits from the Social Security Administration pertaining to his claimed disabilities.  

The Veteran was also afforded a VA examination concerning each of his claimed disabilities.  In March 2007, the examiner interviewed the Veteran and offered an opinion as to the etiology of the four disabilities claimed as secondary to pes planus.  The Board notes that this examiner does not appear to have reviewed the claims file, as the report reflects that service treatment records and private treatment records were not reviewed.  However, there is no indication that a review of such information would have affected the examination report in any way.  Rather, the service treatment records reflect no treatment or diagnosis of any of the claimed disabilities, and the Veteran reported during the VA examination that each of his disabilities first manifested many years after service.  Indeed, the Veteran reiterated in a March 2007 statement, after the VA examination, that there was no treatment for any of the disabilities, other than pes planus, during service.  Further, the available private records only indicate the existence of the current disabilities, which was also objectively established during the VA examination.  None of the private providers indicated that any of the claimed disabilities may be related to service, or to the service-connected pes planus, nor has the Veteran claimed that they told him this.  In other words, there is no additional information contained in the claims file that was not established by interview and testing of the Veteran during the VA examination itself.  Furthermore, the examiner's etiology opinions are each accompanied by a complete rationale and reflect application of medical knowledge, training, or expertise.  Moreover, neither the Veteran nor his representative have argued that the VA examination is inadequate in any way.  Under these circumstances, the Veteran has not been prejudiced by the examiner's failure to review the claims file, and the report is adequate for a fair adjudication.

Concerning hearing loss and tinnitus, the Veteran reported for a VA audiological examination in April 2010.  The examiner interviewed the Veteran as to his in-service and post-service hearing exposure, as well as the timing of his observable symptoms of hearing loss and tinnitus, and conducted a physical examination, including of the ears.  The examiner concluded that there was no current evidence of tinnitus or Meniere's disease, based on the Veteran's statements during the examination.  The Veteran failed to report for the audiological testing portion of the examination and, therefore, the examiner was unable to offer an opinion as to the etiology of the current hearing loss.  Nevertheless, the examiner noted that the bulk of the Veteran's noise exposure appeared to have been after service.  VA's duty to assist in developing the pertinent facts and evidence in connection with a claim is not a one-way street, and the Veteran has a responsibility to cooperate in such development.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board notes that, upon receipt of a statement of the case summarizing these events, the Veteran stated in July 2011 that he would report for a VA examination when notified by VA.  However, he did not state a reason for failing to report for the audiological portion of the prior examination.  As good cause was not shown, a new VA examination is not required.  See 38 C.F.R. § 3.655 (2010).  Moreover, as discussed below, the other lay and medical evidence of record fails to establish a current disability of tinnitus, or to indicate that the current hearing loss or any possible current tinnitus may be related to service, to include based on continuity of symptomatology.  While the March 2007 private audiogram established a current hearing loss disability, there was no indication of its etiology, and the Veteran has not claimed that any provider has told him that his disabilities are due to service.  Under these circumstances, including the Veteran's failure to fully cooperate with the development process, VA has made reasonable efforts to obtain evidence in an attempt to substantiate the claims, and no further VA examination is necessary.  

In the circumstances of this case, a remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of his claims at this time.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Generally, to establish direct service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus element may be established based on medical or lay evidence where there is competent evidence of continuity of symptomatology.  Barr, 21 Vet. App. at 307.

In addition, certain chronic diseases, including organic diseases of the nervous system (such as sensorineural hearing loss and peripheral neuropathy), will be presumed to have been incurred in or aggravated by service if they manifest to a degree of 10 percent within one year after separation from service, even if there is no evidence of such disease during service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Where a condition is noted during service (or within the applicable presumptive period) but is not chronic, service connection may be granted only where there is continuity of symptomatology after separation from service.  38 C.F.R. § 3.303(b).  

Further, service connection may be granted on a secondary basis for a disability that is proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439, 448-49 (1995). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, concerning hearing loss and tinnitus, the Veteran contends that he currently has these conditions as a result noise exposure from combat and loud weapons during service, including during training and as a military policeman.  See March 2007 statement; April 2010 VA examination report.  

There is no documentation of any noise exposure in the Veteran's service treatment or personnel records.  In addition, the evidence of record does not establish that the Veteran engaged in combat with the enemy.  In this regard, there is no indication of any awards or decorations demonstrating combat with the enemy, and the Veteran's assignments were basic training infantry for 4 months, ammunition handler for 5 months, truck driver for 4 months, and military policeman for 14 months.  See DD-Form 214; separation qualification record.  As such, the relaxed evidentiary requirements concerning in-service event or injury based on combat service are not applicable.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the Board acknowledges that these duties may have involved some hazardous noise exposure.  Moreover, the Veteran is competent to report noise exposure, as this is issue is factual in nature and is observable by his own senses.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Barr, 21 Vet. App. at 307-08.  

Nevertheless, the evidence must still demonstrate a disability as a result of in-service noise exposure.  In this regard, the Veteran's service treatment records reflect no complaints, treatment, or diagnosis of hearing loss or tinnitus, and the separation examination showed hearing of 15/15 on a whisper test.  Further, the Veteran has not reported symptoms of hearing loss or tinnitus during service, within one year following service, or continuously since service.  Rather, during the April 2010 VA audiological examination, the Veteran denied any acute loss of hearing, ruptured ear drum, or ear pain after any noise exposure during service.  He did not describe any trauma to the ears.  The Veteran further stated that he worked in a coal mine in a significantly noisy environment for many years after service, and that he had noticed diminished hearing in recent years.  Additionally, the Veteran reported having tinnitus or ringing in the ears in either the 1950's or in his 50's, both of which would have been at least several years after service.  The Veteran also stated that he "grew out of it" and described his tinnitus as having been resolved.  Although the Veteran was noted to be extremely hard of hearing and to have no hearing aids, he denied any current or past treatment for hearing difficulties.

As noted above, the Veteran failed to report for the audiological testing portion of the VA examination, so no puretone thresholds or speech discrimination scores were collected at that time.  However, the Veteran submitted a March 2007 private audiogram in support of this claim, which clearly establishes a bilateral hearing loss disability.  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  As the private audiogram records puretone thresholds greater than 30 decibels at all levels from 500 to 4000 Hertz, these criteria are met.  This would also be consistent with the VA examiner's notation that the Veteran was extremely hard of hearing.  Nevertheless, as discussed below, the weight of the evidence does not establish that the current hearing loss disability is related to service.

The Board notes that medical expertise is not necessary to establish the existence of tinnitus, as this condition is subjective and is readily observable by a lay person.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  However, the Veteran expressly stated during the VA examination that he had symptoms of tinnitus or ringing in the past, at least several years after service, but that these symptoms resolved.  He did not report any current symptoms of tinnitus.  As such, the evidence does not establish a current disability of tinnitus.  Moreover, even if there is current tinnitus, the evidence does not establish that any such disability is related to service.

The Veteran is not competent to offer an opinion as to the etiology of any current hearing loss or tinnitus due to the complex nature of the nervous system, and this question requires specialized knowledge, training, or experience.  See Barr, 21 Vet. App. at 308; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Veteran has not submitted any medical evidence linking his current hearing loss to service.  Further, the April 2010 VA examiner did not link the current hearing loss to service.  Rather, she noted that the bulk of the Veteran's noise exposure was after service.  Indeed, the Veteran reported to a private provider in October 2006 that he worked in the coal mines for about 45 years, which he described as being a significantly noisy environment during the VA examination.  Furthermore, the Veteran has not reported continuous symptoms of hearing loss since service, and he affirmatively stated during the VA examination that he noticed diminished hearing only recently.  Similarly, the Veteran has not reported continuous symptoms of tinnitus since service, and there is no medical evidence linking any current tinnitus to service. 

In summary, the Veteran may have had hazardous noise exposure during service.  However, the weight of the evidence does not demonstrate any symptoms of hearing loss or tinnitus during service, hearing loss to a compensable degree within one year following service, or continuous symptoms of hearing loss or tinnitus since service.  Further, there is no medical evidence of record demonstrating that any current hearing loss or tinnitus was incurred or aggravated as a result of service.  Therefore, service connection is not warranted for tinnitus, to include based on continuity of symptomatology.  See 38 C.F.R. §§ 3.303, 3.304.  Further, service connection is not warranted for hearing loss on a direct basis, to include as due to continuity of symptomatology, or on a presumptive basis as a chronic condition.  See 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

Concerning the remaining claims, the medical evidence of record confirms the existence of peripheral neuropathy of the right and left lower extremities, nail fungus of the toes and partial amputation of the left nalex, and venous insufficiency during the course of the appeal.  See March 2007 VA examination report; private records dated from November 2006 through February 2007.  However, the weight of the evidence does not establish that any of these current disabilities are secondary to the service-connected pes planus, as asserted by the Veteran.  

In this regard, the Veteran is not competent to offer an opinion as to the etiology of any of these claimed conditions, to include any relation to pes planus, due to the complex nature of the involved body system, and this question requires specialized knowledge, training, or experience.  See Barr, 21 Vet. App. at 308; Espiritu, 2 Vet. App. at 494-95.  In addition, the March 2007 VA examiner opined that each of the claimed disabilities is not related or less likely as not related to the service-connected pes planus.  The examiner reasoned that there is no clear cause to the Veteran's peripheral neuropathy, but that pes planus is not a typical cause of peripheral neuropathy.  Further, the examiner reasoned that onychomycosis or fungal nails is due to a fungal infection of the toenails and has nothing to do with pes planus.  The examiner stated that the Veteran's partial amputation of the left nalex has nothing to do with his pes planus, as the Veteran reported that this occurred from a mining accident after service.  Similarly, the examiner reasoned that there is no medical reason to relate the Veteran's varicose veins and venous insufficiency to his bilateral pes planus.  The Board notes that the private medical evidence of record does not discuss the etiology of any of these disabilities, or indicate any relation between them and the service-connected pes planus.  

Accordingly, as the competent evidence of record fails to establish that the current peripheral neuropathy of the right or left lower extremities, nail fungus of the toes or partial amputation of the left nalex, or venous insufficiency was incurred or aggravated by the service-connected pes planus, service connection is not warranted for such disabilities on a secondary basis.  See 38 C.F.R. § 3.310.

The Board has also considered whether service connection is warranted for any of the claimed disabilities affecting the lower extremities and feet on a direct basis, or on a presumptive basis as a chronic disability.  In this regard, there is no evidence of complaints, treatment, or diagnosis for peripheral neuropathy, nail fungus or partial amputation of the left nalex, or venous insufficiency in the Veteran's service treatment records, to include in the separation examination.  Indeed, the Veteran acknowledged in a March 2007 statement that there was no in-service treatment for such conditions, but only for pes planus.  Further, there is no competent evidence of record linking these claimed disabilities to service.  There is also no indication that the Veteran's peripheral neuropathy manifested to a compensable degree within one year following separation from service.  Rather, the Veteran reported during the March 2007 VA examination that the symptoms of peripheral neuropathy, thickened toenails, and venous insufficiency began approximately 30 years earlier, or in the 1970's.  This was many years after the Veteran's discharge from service in December 1945.  In addition, the Veteran reported that his left nalex was amputated as a result of a work injury in approximately 1953 or 1954.  For these same reasons, the evidence does not establish continuity of symptomatology for any of these claimed disabilities.  As such, entitlement to service connection is not established on a direct or presumptive basis.  See 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

The preponderance of the evidence is against service connection claim for hearing loss, tinnitus, peripheral neuropathy of the right or left lower extremities, nail fungus of the toes or partial amputation of the left nalex, or venous insufficiency. 





	(CONTINUED ON NEXT PAGE)


As such, the benefit of the doubt doctrine is inapplicable and the Veteran's claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for peripheral neuropathy, left lower extremity, is denied.

Service connection for peripheral neuropathy, right lower extremity, is denied.

Service connection for nail fungus of the toes and partial amputation of the left nalex, is denied.

Service connection for venous insufficiency is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


